 


109 HR 143 IH: Rural America Job Assistance and Creation Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 143 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. McHugh introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Ways and Means, Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide job creation and assistance, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rural America Job Assistance and Creation Act.  
2.Grants for regional skills alliance skill development 
(a)Authorization 
(1)In generalThe Secretary of Labor, in consultation with the Secretary of Commerce, shall award grants to eligible entities described in subsection (b) to assist such entities to improve the job skills necessary for employment in specific industries. 
(2)Eligible entities described 
(A)In generalAn eligible entity described in this subsection is a consortium that— 
(i)shall consist of representatives from not less than 5 businesses, or a lesser number of businesses if such lesser number of businesses employs at least 30 percent of the employees in the industry involved in the region (or a nonprofit organization that represents such businesses); 
(ii)may consist of representatives from— 
(I)labor organizations; 
(II)State and local government; and 
(III)educational institutions; 
(iii)is established to serve one or more particular industries; and 
(iv)is established to serve a particular geographic region. 
(B)Majority of representativesA majority of the representatives comprising the consortium shall be representatives described in subparagraph (A)(i). 
(3)Priority for small businessesIn providing grants under paragraph (1), the Secretary of Labor shall give priority to an eligible entity if a majority of representatives forming the entity represent small-business concerns (as defined in section 3(a) of the Small Business Act (15 U.S.C. 632(a))). 
(4)Maximum amount of grantThe amount of a grant awarded to an eligible entity under paragraph (1) may not exceed $1,000,000 for any fiscal year. 
(b)Use of amounts 
(1)In generalThe Secretary of Labor may not award a grant under subsection (a) to an eligible entity unless such entity agrees to use amounts received from such grant to improve the job skills necessary for employment by businesses in the industry with respect to which such entity was established. 
(2)Conduct of program 
(A)In generalIn carrying out the program described in paragraph (1), the eligible entity may provide for— 
(i)an assessment of training and job skill needs for the industry; 
(ii)the development of a sequence of skill standards that are benchmarked to advanced industry practices; 
(iii)the development of curriculum and training methods, including, where appropriate, e-learning or technology-based training; 
(iv)the purchase, lease, or receipt of donations of training equipment; 
(v)the identification of training providers and the development of partnerships between the industry and educational institutions, including community colleges; 
(vi)the development of apprenticeship programs; 
(vii)the development of training programs for workers, including dislocated workers; 
(viii)the development of training plans for businesses; and 
(ix)the development of the membership of the entity. 
(B)Additional requirementIn carrying out the program described in paragraph (1), the eligible entity shall provide for the development and tracking of performance outcome measures for the program and the training providers involved in the program. 
(3)Administrative costsThe eligible entity may use not more than 10 percent of the amount of a grant to pay for administrative costs associated with the program described in paragraph (1). 
(c)Requirement of matching funds 
(1)In generalThe Secretary of Labor may not award a grant under subsection (a) to an eligible entity unless such entity agrees that the entity will make available non-Federal contributions toward the costs of carrying out activities under the grant in an amount that is not less than $2 for each $1 of Federal funds provided under the grant, of which— 
(A)$1 shall be provided by the businesses participating in the entity; and 
(B)$1 shall be provided by the State or local government involved. 
(2)Other contributions 
(A)EquipmentEquipment donations to facilities that are not owned or operated by the members of the eligible entity involved and that are shared by such members may be included in determining compliance with paragraph (1). 
(B)LimitationAn eligible entity may not include in-kind contributions in complying with the requirement of paragraph (1). The Secretary of Labor may consider such donations in ranking applications. 
(d)Limit on administrative expensesThe Secretary of Labor may use not more than 5 percent of the amounts made available to carry out this section to pay the Federal administrative costs associated with awarding grants under this section. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2006, 2007, and 2008, and such sums as are necessary for each fiscal year thereafter. 
3.Grants for regional skills alliance planning 
(a)Authorization 
(1)In generalThe Secretary of Labor, in consultation with the Secretary of Commerce, shall award grants to States to enable such States to assist businesses, organizations, and agencies described in section 2(a)(2) in conducting planning to form consortia described in such section. 
(2)Maximum amount of grantThe amount of a grant awarded to a State under paragraph (1) may not exceed $500,000 for any fiscal year. 
(b)ApplicationThe Secretary of Labor may not award a grant under subsection (a) to a State unless such State submits to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(c)Requirement of matching fundsThe Secretary of Labor may not award a grant under subsection (a) to a State unless such State agrees that it will make available non-Federal contributions toward the costs of carrying out activities under this section in an amount that is not less than $1 for each $1 of Federal funds provided under the grant. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2006. 
4.Grants for support of business incubator activities 
(a)PurposeIt is the purpose of this section to encourage entrepreneurial creativity and risk taking through the support of the furnishing of business incubator services for newly established small businesses and medium-sized businesses. 
(b)Grant programTo achieve the purpose of this section, the Secretary of Commerce shall carry out a program to provide, through grants, financial assistance for the establishment and support of entities that provide business incubator services in support of the initiation and initial sustainment of business activities by newly established small businesses and medium-sized businesses. 
(c)Awards of grants 
(1)Eligibility requirementsThe Secretary shall prescribe the eligibility requirements for the awarding of grants under this section. 
(2)Competitive selectionThe Secretary shall use a competitive process for the awarding of grants under this section and, under that process, select recipients of the grants on the basis of merit, with priority given to underserved rural and urban communities. 
(3)Applications for grantsThe Secretary shall prescribe the form and content of applications required for grants under this section. 
(d)Additional administrative authorities 
(1)Cost-sharingThe Secretary may require the recipient of a grant under this section to defray a specific level of its operating expenses for business incubator services out of funds available from sources other than the Federal Government. 
(2)Additional terms and conditionsThe Secretary, in awarding a grant, may impose any other terms and conditions for the use of the proceeds of the grant that the Secretary determines appropriate for carrying out the purpose of this section and to protect the interests of the United States, including the requirement that entities providing business incubator services that receive a grant under this section develop a plan for ultimately becoming self-sufficient. 
(e)DefinitionsIn this section: 
(1)Business incubator servicesThe term business incubator services includes professional and technical services necessary for the initiation and initial sustainment of operations of a newly established business, including such services as the following: 
(A)Legal servicesLegal services, including aid in preparing corporate charters, partnership agreements, and basic contracts. 
(B)Intellectual property servicesServices in support of the protection of intellectual property through patents, trademarks, or otherwise. 
(C)Technology servicesServices in support of the acquisition and use of advanced technology, including the use of Internet services and web-based services. 
(D)PlanningAdvice on— 
(i)strategic planning; and 
(ii)marketing, including advertising. 
(2)Small business and medium-sized business 
(A)Secretary to prescribeThe Secretary shall prescribe the definitions of the terms small business and medium-sized business for the purpose of this section. 
(B)Small business standardsIn defining the term small business for the purpose of this section, the Secretary shall apply the standards applicable for the definition of the term small-business concern under section 3 of the Small Business Act (15 U.S.C. 632). 
(3)SecretaryThe term Secretary means the Secretary of Commerce. 
(f)RegulationsThe Secretary shall prescribe regulations for the grant program administered under this section. 
(g)Authorization of appropriationsThere are authorized to be appropriated for the Department of Commerce to carry out this section $50,000,000 for fiscal year 2006, and $200,000,000 for each fiscal year thereafter. 
5.Notification of Federal and State elected officials prior to dislocation of workersSection 3(a)(2) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(a)(2)) is amended by inserting Federal, State, and after the unit of. 
6.Submission of H–1B labor condition application at same time as classification petitionSection 212(n)(1) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(1)) is amended by adding at the end the following: The application under this paragraph shall be submitted by an employer at the same time as the classification petition is filed under section 214 relating to the H–1B nonimmigrants who are the subject of the application.. 
7.Exclusion from income of severance payment amounts 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139 the following new section: 
 
139A.Severance payments 
(a)In generalIn the case of an individual, gross income shall not include any qualified severance payment. 
(b)LimitationThe amount to which the exclusion under subsection (a) applies shall not exceed $25,000 with respect to each separation from employment described in subsection (c)(1)(B). 
(c)Qualified severance paymentFor purposes of this section— 
(1)In generalThe term qualified severance payment means any payment received by an individual if— 
(A)such payment was paid by such individual‘s employer on account of such individual’s separation from employment, and 
(B)such separation was in connection with a reduction in the work force of the employer. 
(2)LimitationSuch term shall not include any payment received by an individual if the aggregate payments received with respect to the separation from employment exceed $150,000.. 
(b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139 the following new items: 
 
 
Sec. 139A. Severance payments  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
8.Expansion of work opportunity tax credit 
(a)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 (relating to members of targeted groups) is amended by striking or at the end of subparagraph (G), by striking the period at the end of subparagraph (H) and inserting , or, and by adding at the end the following: 
 
(I)a qualified small business employee.. 
(b)Qualified small business employeeSection 51(d) of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (10) through (12) as paragraphs (11) through (13), respectively, and by inserting after paragraph (9) the following: 
 
(10)Qualified small business employee 
(A)In generalThe term qualified small business employee means any individual— 
(i)hired by a qualified small business located in a development zone, or 
(ii)hired by a qualified small business and who is certified by the designated local agency as residing in such a development zone. 
(B)Qualified small businessThe term qualified small business has the meaning given the term small employer by section 4980D(d)(2). 
(C)Development zoneFor purposes of this section— 
(i)In generalThe term development zone means any area— 
(I)which is nominated under the procedures defined in sections 1400E(a)(1)(A) and 1400E(a)(4) for renewal communities; 
(II)which the Secretary of Housing and Urban Development designates as a development zone, after consultation with the Secretary of Commerce; 
(III)which has a population of not less than 5,000 and not more than 150,000; 
(IV)which has a poverty rate not less than 20 percent (within the meaning of section 1400E(c)(3)(C)); 
(V)which has an average annual rate of job growth of less than 2 percent during any 3 years of the preceding 5-year period; and 
(VI)which, during the period beginning January 1, 1990 and ending with the date of the enactment of this section, has a net out-migration of inhabitants, or other population loss, from the area of at least 2 percent of the population of the area during such period. 
(ii)Number of designationsThe Secretary of Housing and Urban Development may not designate more than 100 development zones. 
(D)Special rules for determining amount of creditFor purposes of applying this subpart to wages paid or incurred to any qualified small business employee— 
(i)subsection (a) shall be applied by substituting 20 percent of the qualified first, second, third, fourth, or fifth year wages for 40 percent of the qualified first year wages, and 
(ii)in lieu of paragraphs (2) and (3) of subsection (b), the following definitions and special rule shall apply: 
(I)Qualified first-year wagesThe term qualified first-year wages means, with respect to any individual, qualified wages attributable to service rendered during the 1-year period beginning with the day the individual begins work for the employer. 
(II)Qualified second-year wagesThe term qualified second-year wages means, with respect to any individual, qualified wages attributable to service rendered during the 1-year period beginning on the day after the last day of the 1-year period with respect to such individual determined under subclause (I). 
(III)Qualified third-year wagesThe term qualified third-year wages means, with respect to any individual, qualified wages attributable to service rendered during the 1-year period beginning on the day after the last day of the 1-year period with respect to such individual determined under subclause (II). 
(IV)Qualified fourth-year wagesThe term qualified fourth-year wages means, with respect to any individual, qualified wages attributable to service rendered during the 1-year period beginning on the day after the last day of the 1-year period with respect to such individual determined under subclause (III). 
(V)Qualified fifth-year wagesThe term qualified fifth-year wages means, with respect to any individual, qualified wages attributable to service rendered during the 1-year period beginning on the day after the last day of the 1-year period with respect to such individual determined under subclause (IV). 
(VI)Only first $15,000 of wages per year taken into accountThe amount of the qualified first, second, third, fourth, and fifth year wages which may be taken into account with respect to any individual shall not exceed $15,000 per year.. 
(c)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after the date of enactment of this Act. 
 
